      Case 1:20-cv-00251-PAE-GWG Document 117 Filed 10/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
LA’SHAUN CLARK,                                                :

                                                              :
                                   Plaintiff,                      ORDER
                                                              :
                 -v.-                                              20 Civ. 251 (PAE) (GWG)
                                                              :
NEW YORK CITY HOUSING AUTHORITY;
NEW YORK INSULATION &                                         :
ENVIRONMENTAL SERVICES, INC.; JLC
ENVIRONMENTAL CONSULTANTS, INC;                               :
ROCKMILLS STEEL PRODUCTS CORP.,
                                                              :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiff La’Shaun Clark seeks sanctions against defendants New York City Housing
Authority (“NYCHA”) and JLC Environmental Consultants, Inc. (“JLC”) for spoliation of
documents. On September 14, 2020, Clark filed a letter asking the Court to sanction NYCHA
and JLC based on her claim that the documents produced by NYCHA have been altered, and that
opposing counsel for both defendants have colluded in their alteration. Docket # 103, at 2, 8.
Specifically, Clark claimed that “[t]here is definitely something not completely authentic about
these documents leading me to suspect spoliation of documents,” pointing to alleged
discrepancies between various produced documents. Id. at 2. She also notes the delay between
the disclosure of the report requested and prior document production, arguing that the delay
occurred in order “to buy [opposing counsel] time to alter the most recent production of
documents[.]” Id. at 1. Clark contended that she had attempted to confer with opposing counsel
on this matter by sending emails on September 9, 11, and 12, but had received no response. Id.
at 8.

        In a follow-up letter filed the same day, Clark included an email sent to her by JLC’s
counsel that day (Docket # 104). JLC’s counsel was responding to Clark’s prior inquiry about
yet-to-be produced documents. He informed her that he was available for a phone call and that
“my clients have been scouring all possible locations” for the documents but the documents may
have been lost due to either “a 2010 data loss” or Hurricane Sandy’s effects. Docket # 104, at 2.
Clark asserted that JLC’s email was “proof” that it was committing spoliation. Id. at 1. Clark
also included an email sent to her from NYCHA’s counsel that day, which invited her to
compare the produced documents “to any that JLC produces . . . if you believe that there is an
issue regarding their authenticity.” Id. at 3.




                                                         1
     Case 1:20-cv-00251-PAE-GWG Document 117 Filed 10/21/20 Page 2 of 5




        NYCHA responded to Clark’s initial letter the next day, September 15, 2020, denying
any “spoliation or alteration of any NYCHA records in this case.” Docket # 105, at 1. NYCHA
stated that the records Clark had identified as altered were “not generated by NYCHA, but rather
copies of documents furnished by the contractors to NYCHA regarding the subject work.” Id. at
2.

        In response, Clark filed another letter disputing NYCHA’s characterization of the
documents and now asserting that “[s]poliation was done by NYCHA themselves” — an
assertion that was based on an email between NYCHA’s counsel in this case and NYCHA’s in-
house counsel concerning this matter. Docket # 106, at 1.

       By letter filed on September 17, 2020, NYCHA responded, again stating that “[a]ll of the
documents referenced by the plaintiff were generated by the two contractors retained for this
abatement project” and arguing that Clark had produced “no evidence of alleged spoliation,
merely plaintiff’s unfounded accusations that something seems suspicious to her.” Docket
# 107. NYCHA also requested that Clark return unread a “privileged communication to
NYCHA’s in-house counsel [that] may have been inadvertently forwarded to plaintiff.” Id.

       Clark responded by letter the same day. Docket # 108. Clark argued that NYCHA’s
request that the email be returned unread was “further proof of what I am saying” and shows
“they have something to hide” because “the email was talking about documents which triggers a
suspicion of spoliation.” Id. at 1. She found the four-day lag between receiving the documents
and sending them to Clark suspicious. Id.

       JLC responded to Clark’s original two letters (Docket # 103 and # 104) on October 15,
2020. Docket # 111. JLC stated that “there has been no coordination whatsoever between
myself as counsel for JLC and counsel for [NYCHA] concerning document production.” Id. at
1. JLC denied any “purposeful destruction of evidence,” but noted that “the file for this project
was lost in a flood related to Super Storm Sandy.” Id. at 1-2. JLC stated that the earlier
statement it had made referring to a “2010 data loss” “was simply [counsel’s] own
misunderstanding of the initial search by my clients . . . .” Id. at 1. JLC attached an affidavit
from Jennifer Carey, the “Principal Owner” of JLC, attesting to these facts. Id. at 3-5.

        Clark replied to JLC’s letter later that day, accusing JLC’s counsel of “blatantly lying”
and arguing that JLC’s admission of its file being destroyed by Hurricane Sandy was “irrefutably
spoliation.” Docket # 112, at 1. Clark also stated that NYCHA’s alleged failure to produce
certain documents was also spoliation, id. at 2, and she reiterated her demand for an adverse
inference sanction against both JLC and NYCHA. Id. NYCHA responded a day later
(Docket # 113), again objecting to Clark’s “unfounded accusations” and stating that it had
“complied with its discovery obligations.” Docket # 113, at 1. In its letter, NYCHA asked this
Court to lift the stay on deposition discovery it had imposed on July 23, 2020 (Docket # 75). Id.
Clark replied the same day, reiterating that she believed NYCHA had failed to produce relevant
documents and asking for sanctions. Docket # 114, at 1.

       We address the issues of spoliation and the lifting of the stay on depositions separately.



                                                2
     Case 1:20-cv-00251-PAE-GWG Document 117 Filed 10/21/20 Page 3 of 5




       Spoliation

        The Court notes that Clark’s application did not comply with paragraph 2.A of the
Court’s individual practices, which states that “[n]o application relating to discovery . . . shall be
heard unless the moving party has first conferred in good faith by telephone or in person with all
other relevant parties.” Nonetheless, the Court will consider the motion given Clark’s
representation that opposing counsel failed to respond to her attempts to confer within the time
period required by this Court’s individual practices. Docket # 103 at 8. The Court again
reminds the parties that “in the future, if there is a discovery dispute that cannot be resolved
through written exchanges, a party must confer with the opposing party in person or by telephone
before bringing the dispute to the Court’s attention. Any party receiving such a request must
promptly respond and cooperate in arranging such a telephonic or in-person conference.” Order,
filed July 6, 2020. at 2 (Docket # 66).

        “Spoliation is the destruction or significant alteration of evidence, or failure to preserve
property for another's use as evidence in pending or reasonably foreseeable litigation.” In re
Terrorist Bombings of U.S. Embassies in E. Afr., 552 F.3d 93, 148 (2d Cir. 2008) (internal
citation and quotation marks omitted). A party seeking sanctions for spoliation has the burden of
establishing the elements of a spoliation claim. See Residential Funding Corp. v. DeGeorge Fin.
Corp., 306 F.3d 99, 107 (2d Cir. 2002) (citation omitted). These elements are “(1) that the party
having control over the evidence had an obligation to preserve it at the time it was destroyed;
(2) that the [evidence was] destroyed with a culpable state of mind; and (3) that the destroyed
evidence was relevant to the party's claim or defense such that a reasonable trier of fact could
find that it would support that claim or defense.” Chin v. Port Auth. of N.Y. & N.J., 685 F.3d
135, 162 (2d Cir. 2012) (internal citation and quotation marks omitted).

        Clark’s motion for sanctions against NYCHA fails not because of a missing element, but
because she has not met the threshold requirement to seek sanctions: that is, demonstrating that
any evidence was altered or destroyed by NYCHA in the first place. See Leidig v. Buzzfeed,
Inc., 2017 WL 6512353, at *7 (S.D.N.Y. Dec. 19, 2017) (“As a threshold matter, we note that
spoliation sanctions can be imposed only when the party seeking such sanctions demonstrates
that relevant evidence has been lost.) (citations and internal quotation marks omitted). Clark has
offered no evidence — or even a reasonable inference — that any of the documents were in fact
spoliated by NYCHA. Instead, she points to delays in document production and alleged internal
inconsistencies within the documents produced to infer that alteration has occurred. Docket
# 103, at 1-3. The Court has reviewed the alleged discrepancies and finds nothing to support the
claim of spoliation. Nor does the four-day delay she cites suggest spoliation. Thus, the
threshold requirement of a spoliation claim has not been met.
        Moreover, even if Clark had shown alterations in the documents, Clark has not
established how the alleged alterations are “relevant” to any claim she makes against any
defendant. Chin, 685 F.3d at 162. Additionally, there has been no showing of a “culpable state
of mind” given that Clark’s only evidence is that defendants produced documents on different




                                                  3
     Case 1:20-cv-00251-PAE-GWG Document 117 Filed 10/21/20 Page 4 of 5




dates and NYCHA’s explanation that different searches were conducted on those dates. Docket
# 105, at 1. 1
        Finally, NYCHA’s request that its inadvertently disclosed email to Clark be returned
unread to its counsel does not demonstrate that it has “something to hide,” but is a routine
request by any attorney who has produced privileged material. Docket # 108, at 1; see, e.g.,
Local 851 of Int'l Bhd. of Teamsters v. Kuehne & Nagel Air Freight, Inc., 36 F. Supp. 2d 127,
129 (E.D.N.Y. 1998) (defendant seeking return of inadvertently disclosed and allegedly
privileged document). 2
        As to JLC, it admits that relevant documents were destroyed in a flood (Docket # 111, at
2) and thus the threshold showing has been met. Sanctions are not warranted, however, because
Clark has not shown either that JLC “had an obligation to preserve [the evidence] at the time it
was destroyed,” or that the evidence was destroyed “with a culpable state of mind.” Chin, 685
F.3d at 162 (internal citation and quotation marks omitted). As this Court has previously noted,
“the duty to preserve evidence arises ‘most commonly when suit has already been filed,
providing the party responsible for the destruction with express notice, but also on occasion in
other circumstances, as for example when a party should have known that the evidence may be
relevant to future litigation.’” Tchatat v. O'Hara, 249 F. Supp. 3d 701, 708 (S.D.N.Y. 2017),
aff'd sub nom. Tchatat v. City of New York, 795 F. App'x 34 (2d Cir. 2019) (quoting Kronisch v.
United States, 150 F.3d 112, 126-27 (2d Cir. 1998)). When the evidence was destroyed, in 2012,
no suit had been filed against JLC with regards to this matter, nor has plaintiff shown that JLC
should have known that she would file a suit. Thus, the first element of spoliation is not met.

        Even if this Court found that the first element had been satisfied, Clark has produced no
evidence showing that the second element — a “culpable state of mind” — is present here.
Chin, 685 F.3d at 162. This element is satisfied “by a showing that the evidence was destroyed
knowingly, even if without intent to [breach a duty to preserve it], or negligently.” Residential
Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108 (2d Cir. 2002) (internal citation and
quotation marks omitted). Here, Clark has submitted no evidence that the destruction of
documents was knowing or negligent, and JLC’s counsel has submitted a sworn affidavit
attesting to the fact that the evidence was destroyed by a natural disaster. Docket # 111, at 4.
Thus, the second element of spoliation is not met either.

       In sum, Clark’s motion for spoliations sanctions is denied.

       Deposition Stay

        In its reply to Clark’s letter dated October 15, 2020 (Docket # 112), NYCHA requested
that the stay on discovery issued by this Court in Docket # 75 be lifted. Docket # 113 at 1. The

1
   Clark’s argument that NYCHA has failed to produce relevant documents (Docket # 114, at 1)
is not a claim of spoliation and thus we do not address it.
2
   As to NYCHA”s request that the document be “return[ed]” (Docket # 107), we do not address
this request inasmuch as it is not clear that NYCHA has complied with Fed. R. Civ. P.
26(b)(5)(B).
                                                4
     Case 1:20-cv-00251-PAE-GWG Document 117 Filed 10/21/20 Page 5 of 5




Court declines to lift that stay at this time, in light of the order issued at Docket # 116 directing
further attempts to serve the defendant New York Insulation & Environmental Services, Inc.
Because a new party may yet join the case, it would be wasteful to conduct depositions now that
might need to be repeated. Defendants are free to renew their application to lift the stay after a
reasonable time has passed without an appearance by New York Insulation & Environmental
Services, Inc.

       So Ordered.
Dated: October 21, 2020
       New York, New York




                                                  5
